The appellant was convicted of automobile theft, and his punishment assessed at two years in the penitentiary.
The appellant's defense was an alibi, and, in connection therewith, he filed an application for a suspended sentence.
The issues and facts in this case are the same as in the companion case, No. 11001, Charles Walker, which was this day reversed by this court in an opinion written by Judge Baker. What we have said in the companion case applies with equal force to the instant case.
The judgment of the trial court is reversed and the cause remanded.
Reversed and remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                ON MOTION FOR REHEARING BY STATE.